EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED BY SECTION SARBANES-OXLEY ACT OF 2002 I, Jeff Finkelstein, as Chief Financial Officer of SmarTire Systems, Inc. (the “Company”) certify, pursuant to 18 U.S.C. Section 1350, as adopted by Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) the accompanying Form 10-QSB report for the period ending April 30, 2007 as filed with the U.S. Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) theinformation contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 14, 2007 /s/ Jeff Finkelstein Jeff Finkelstein, Chief Financial Officer
